Citation Nr: 0528022	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for tinnitus, and from a February 2003 
rating decision by the RO, which denied the veteran's claim 
for service connection for hearing loss.  The veteran filed a 
timely appeal to these adverse determinations to the Board.  
In a February 2004 decision, the Board denied the claims.  

In August 2005, the United States Court of Appeals for 
Veterans Claims ("the Court") issued an order vacating the 
Board's February 2004 decision regarding both issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Pursuant to directives of the Court, this claim must be 
remanded for the following actions.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2004).  First, VA has a 
duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide. In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The veteran has been sent VCAA notification, but it was 
deficient.  A new notification which complies with current 
VCAA directives should be sent to the veteran.  In addition, 
further development pursuant to VCAA is required.  

A medical opinion was submitted by David M. Nibel, M.D., in 
which he indicated that he did not have access to the 
veteran's service medical records.  The Court, through the 
Joint Motion for Remand in this case, instructed the Board to 
inform the veteran that VA, upon proper authorization as 
required by VA regulations, would furnish copies of the 
veteran's relevant service medical records to the veteran's 
private physician to review in order to provide him the 
opportunity to submit a more fully informed opinion.  The 
agency of original jurisdiction (AOJ) should ensure that 
there is compliance with the Court's order in this regard.  

The veteran's September 1963 separation examination from 
service included an audiometric examination.  The Board has 
converted the findings to current International Standards 
Organization (ISO) measurements.



Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
N/A
25
LEFT
25
25
20
N/A
25

In January 2003, a VA examiner opined that there was no 
hearing loss disability during service.  In the Joint Motion 
in this case, it was stated that it should be clarified 
whether the findings above represented hearing loss 
disability as the Court in Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) noted that the threshold for normal hearing is 
from 0 to 20 decibels with higher thresholds levels 
indicating some degree of hearing loss.  Thus, the veteran 
should be afforded another VA examination.  The examiner 
should opine if the veteran's separation audiometry showed 
hearing loss.  It should be determined if current hearing 
loss disability is etiologically related to any hearing loss 
shown during service or otherwise related to service.  In 
addition, the examiner should clarify whether or not the 
veteran does have tinnitus and, if so, if it is etiologically 
related to service.  The examiner should be provided access 
to the veteran's complete medical records to include any 
medical evidence submitted by Dr. Nibel.  

Finally, the Board notes that treatise evidence relevant to 
hearing loss and diseases of the ears has been submitted.  
There is no waiver of initial AOJ review and this evidence 
should be reviewed in conjunction with the claim on remand.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The AMC should inform the veteran 
that, upon proper authorization from him 
as required by VA regulations, VA will 
furnish the veteran copies of his 
relevant service medical records to Dr. 
Nibel to assist him in rendering a more 
fully informed opinion.  If proper 
authorization from the veteran is 
received to release copies of the 
relevant service medical records, the AMC 
should furnish these records to Dr. Nibel 
and offer him the opportunity to submit 
another medical opinion in this matter.  
That evidence should then be associated 
with the claims file.  

3.  After Paragraph number 2 of this Remand 
is completed, the AMC should schedule the 
veteran for an ear and audiological 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed to include 
medical evidence submitted by Dr. Nibel.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  

The examiner should opine if the veteran's 
separation audiometry shows a degree of 
hearing loss.  It should be determined if 
current hearing loss disability is 
etiologically related to any hearing loss 
shown during service or otherwise related to 
service.  In addition, the examiner should 
clarify whether or not the veteran does have 
tinnitus and, if so, if it is etiologically 
related to service.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case which 
addresses all evidence submitted since the 
July 2003 supplemental statement of the case, 
as to any issue remaining on appeal, and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

